DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of U.S. patent application Ser. No. 15/662,368 filed Jul. 28, 2017, now U.S. Pat. No. 10,478,204, which is a continuation of U.S. patent application Ser. No. 15/495,434, filed Apr. 24, 2017, now U.S. Pat. No. 9,743,944, is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Species A, claims 8-11, Figs. 20A-20F, in the reply filed on May 5, 2022. Claims 1-7 and 13-16 are generic. Accordingly, claims 1-11 and 13-16 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US 2014/0309655).
Referring to claim 1, Gal discloses a device (Figs. 1A-4E) for removing a urinary tract stone, the device comprising: 
an outer shaft 16 (Fig. 1A, para [0048]); 
an inner shaft 42 (Fig. 3A, para [0061]) extending coaxially within the outer shaft; 
a self-expanding wire basket 20 (Figs. 1A & 3A, para [0073]) attached to a basket shaft 46 extending coaxially within the inner shaft 42, wherein the wire basket 20 is configured to expand from a collapsed configuration inside the inner shaft 42 to an expanded configuration when advanced out of a distal end of the inner shaft (Fig. 4E, para [0075]); 
an inflatable balloon 24 (Fig. 1A, para [0061]), comprising: a distal attachment leg 39 (Figs. 2A and 3A) at a distal end of the inflatable balloon, attached to the inner shaft 42; a proximal attachment leg 35 at a proximal end of the inflatable balloon, attached to the outer shaft 16; a middle tubular portion between the distal end and the proximal end (the portion at lead line 37 as shown in Fig. 2A), the middle tubular portion having an expanded diameter; a distal tip 38 (Fig. 2A) extending from a distal end of the middle tubular portion to a proximal end of the distal attachment leg 39; and a tapered proximal portion 36 (Fig. 2A) extending from a proximal end of the middle tubular portion 37 to a distal end of the proximal attachment leg 35, wherein the tapered proximal portion forms a taper angle relative to a longitudinal axis of the middle tubular portion (Fig. 2A); 
a handle 12 (Figs. 1A-1B, para [0075]) coupled with proximal ends of the outer shaft 16, the inner shaft 42, and the basket shaft 46, the handle comprising: an inversion slider coupled to the inner shaft 42 (para [0075] discloses shaft 42 may be attached to a slider on handle 12 or handle extension 14 slides back and forth) and configured to actuate the inner shaft, thereby inverting the distal tip of the inflatable balloon 24 to form a pocket adapted to receive a urinary tract stone (Fig. 2B); and a basket slider 32 (Figs. 1A-1B, para [0075]) coupled to the basket shaft and configured to actuate the basket shaft to move the wire basket in and out of the inner shaft.
	Gal discloses the invention substantially as claimed except for disclosing the middle tubular portion having an expanded diameter of at least 5 millimeters. However, in paragraph [0048]-[0049] Gal discloses the end effector 18, which includes basket 20 and balloon 24, may include a number of variations, such as different sized components. Based on this disclosure examiner contends that one of ordinary skill in the art will understand that the sized of the basket 20 and balloon 24 can be designed to match with size of the urethra and the stone. Therefore, it would have been obvious to one of ordinary skill in the art to have performed routine experimentation to optimize the size of the balloon to be 5 millimeter in an expanded condition to provide the surgeon the ability to capture stone with a diameter up to 5 millimeter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B) and In re Aller, 105 USPQ 233).

Referring to claim 2, the modified device of Gal disclose the device of claim 1, wherein a longitudinal length of the tapered proximal portion is between two times and eight times longer than a length of the distal tip (Fig. 2A shows the tapered proximal portion 36 of balloon 24 is about two times longer than a length of the distal tip 38).

Referring to claim 3, the modified device of Gal disclose the device of claim 1, figure 2A shows a total longitudinal balloon length of the distal tip 38, the middle tubular portion 27 and the tapered proximal portion 36 is five times greater than the expanded diameter of the middle tubular portion. In alternative, in paragraph [0062]-[0063] Gal discloses the distal portion of the balloon is designed to invaginate into the cylindrical portion 24 for receiving the basket 20 and stone S, thus, it would have been obvious to one of ordinary skill in the art to perform routine experimentation to optimize the total length of the balloon to facilitate the invagination of the balloon for storing of the basket 20 and stone S inside the cylindrical portion 24 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B) and In re Aller, 105 USPQ 233).

Referring to claim 4, the modified device of Gal disclose the device of claim 1, wherein the taper angle of the tapered proximal portion 36 (Fig. 2) relative to the longitudinal axis of the middle tubular portion 24 is greater than or equal to 10 degrees and less than or equal to 15 degrees (para [0061]: “between about 10 degrees and about 15”).

Referring to claim 5, the modified device of Gal disclose the device of claim 1, wherein the inflatable balloon 24 has a first thickness at the tapered proximal portion 36 and a second thickness at the distal tip 38, and wherein the first thickness is greater than the second thickness (para [0064]).

Referring to claim 6, the modified device of Gal disclose the device of claim 1, wherein the distal tip is rounded (Fig. 3A shows the distal tip of balloon 24 is rounded).

Referring to claim 7, the modified device of Gal disclose the device of claim 1, wherein the distal tip 38 is tapered (Fig. 2A).

Referring to claim 8, the modified device of Gal disclose the device of claim 1, wherein the basket slider 32 is independently moveable, relative to the inversion slider  (para [0075]).

Referring to claim 11, the modified device of Gal disclose the device of claim 1, wherein the basket slider 32 is located on a top surface of the handle. Gal discloses the invention substantially as claimed except for disclosing the inversion slider (a slider on handle 12 as disclosed in paragraph [0075]) is located on a side surface of the handle. However, absent persuasive evidence, that the inversion slider is located on a side surface of the handle is significant, the use of such is viewed as a matter of choice which a person of ordinary skill in the art would have found obvious. It would have been an obvious matter of design choice to one of ordinary skill in the art, at the time of filling of the applicant's invention, to have located the inversion slider to a side surface of the handle since such a design does not solve any stated problem (extrinsic evidence, Tah (US 2015/0119895) discloses a device for removing a urinary tract stone includes a handle with sliders on the outer surface of the handle).

Referring to claim 13, the modified device of Gal disclose the device of claim 1, wherein a space between the outer shaft 16 and the inner shaft  42 comprises an inflation lumen for the inflatable balloon, and wherein the handle further comprises a balloon infusion port 26 (Fig. 1B, para [0068]) in fluid communication with the inflation lumen.

Referring to claim 15, the modified device of Gal disclose the device of claim 1 but fails to disclose wherein the outer shaft 16 has an outer diameter of less than 1.2 mm. Examiner notes that in paragraph [0048]-[0049] Gal discloses the end effector 18, which includes basket 20 and balloon 24, may include a number of variations, such as different sized components. Based on this disclosure examiner contends that one of ordinary skill in the art will understand that the sized of the end effector also relates to the size of outer shaft 16 and inner shaft 42. In paragraph [0089] Gal discloses a catheter having a diameter of 6 French (2mm) or smaller is used to accommodate grasper 210. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have perform routine experimentation to make the outer shaft 16 with an outer diameter of less than 1.2 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B) and In re Aller, 105 USPQ 233).
 
 Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US 2014/0309655) as applied to claim 8 above and further in view of Tah et al. (US 2015/0119895).
Referring to claims 9 and 10, the modified device of Gal discloses the device of claim 8, which is dependent on claim 1, but fails to disclose an inversion slider lock within the handle, for locking the inversion slider to the handle to prevent its movement when the basket slider is being moved. However, in the same field of endeavor, which is a device for removing a urinary tract stone, Tah discloses the handle 12 of the system includes a plurality of locks for controlling the movement of the button units 54, 68 and 86, thereby, controlling the movement of the basket and grasper wherein pushing down on the button unlocks the button from the lock. (Figs. 1B-1D and 3A-3E; para [0067]-[0068]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have provide locks as suggested by Tah to the handle of Gal to allow the surgeon to control the position of basket shaft 46 and inner shaft 42 with respect to the stone and to control the movement of the basket shaft 46 with respect to inner shaft 42 to ensure that the stone is captured then encapsulated within the balloon 24 to allow the surgeon to safely retrieve the stone from the patient.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US 2014/0309655) as applied to claim 1 above and further in view of Dorn (US 2013/0079863).
Referring to claim 14, the modified system of Gal discloses the device of claim 1 but fails to discloses a first hypotube attached to a proximal portion of the outer shaft 16; and a second hypotube attached to a proximal portion of the inner shaft 42. However, Dorn discloses that using hypo tube in a catheter will provide pushability and flexibility to the catheter to traverse tortuous vessel (para [0031]). In view of Dorn’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have made the outer and inner catheters of Gal with hypo tube to provide pushability and flexibility to the catheter to traverses tortuous vessel. Since the inner shaft 42 can be extended distally with respect to the outer shaft 16, the modification as suggested by Dorn would read on the limitation of wherein the second hypotube is configured to telescope within the first hypotube.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US 2014/0309655) as applied to claim 1 above and further in view of Davey (US 5,318,587).
Referring to claim 16, the modified device of Gal disclose the device of claim 1 but fails to disclose wherein the inflatable balloon 24 comprises multiple, longitudinal pleats. However, Davey discloses longitudinal pleats 44 (Figs. 1-7) are provided on the outer surface of the balloon to facilitate the balloon to collapse into a pleated configuration, thereby, facilitate withdrawn the balloon through a catheter (col. 6, ln 50-56). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of applicant’s invention, to have provided pleats as suggested by Davy to the inflatable balloon 24 of Gal so that it too would have the same advantage.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771